United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF THE ARMY, MATERIAL
COMMAND, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-170
Issued: September 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 5, 2007 and May 20, 2008 merit decisions concerning her
entitlement to schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a seven percent permanent impairment of her right leg and a zero percent permanent impairment
of her left leg.
FACTUAL HISTORY
The Office accepted that on January 27, 2000 appellant, then a logistics management
specialist, sustained a lumbar sprain and a herniated disc at L4-5 due to a fall at work. It
authorized discectomy surgery at L4-5 which was performed on July 28, 2000.

On November 28, 2005 appellant filed claim for a schedule award. In support of the
claim, a June 23, 2005 report was received from Dr. Nicholas Diamond, an attending osteopath,
who opined that appellant has 22 percent permanent impairment of the right leg comprised of 17
percent impairment for motor strength deficit of the gastrocemius, 2 percent impairment for
motor strength deficit of the extensor hallucis longus and 3 percent impairment for pain.
In a March 15, 2007 report, Dr. Morley Slutsky, a Board-certified orthopedic surgeon
serving as an Office medical adviser, reviewed the medical evidence of record. He stated that
Dr. Diamond provided a nonspecific rating for muscles that have many lumbar nerve root
innervations (not just the L5 nerve root). Dr. Slutsky indicated that the most specific way to rate
an L5 motor nerve root impairment was by using the tables found on page 424 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). He
stated that, using Table 15-16 on page 424, the most appropriate classification was Grade 4
(which corresponded to 25 percent value). Dr. Slutsky indicated that, using Table 15-18 on page
424, the maximum motor deficit for the L5 nerve was 37 percent. He noted that 25 percent times
37 percent equaled 9.25 percent which rounded down to 9 percent impairment of the right leg.
Dr. Slutsky concurred with adding 3 percent for pain for a total 12 percent impairment of the
right leg.
The Office determined that there was a conflict in medical opinion between Dr. Diamond
and Dr. Slutsky regarding appellant’s impairment. To resolve the conflict, it referred appellant
to Dr. Ian B. Fries, a Board-certified orthopedic surgeon, for an impartial medical examination
and opinion on the matter.
In a July 15, 2007 report, Dr. Fries described his findings on examination and provided
an impairment rating of appellant’s legs. He stated:
“Referring to the [A.M.A., Guides,] [f]ifth [e]dition, Table 15-15, page 424, I
assess her sensory loss and associated pain places her in Grade [2], 61 [to] 80
percent sensory deficit. According to Table 15-18, a maximum percentage loss
due to an L5 root impairment is five percent. I therefore assess she has a four
percent impairment due to her sensory symptoms and pain. [Note this
determination includes moderate pain that may prevent some activities, according
to Table 15-15.]
“The 4/5 right hip flexion weakness, according to Table 15-16, page 424, equates
with a motor deficit of 1 through 25 percent. As hip flexion can be considered L3
function, referring to [Table] 15-18, the maximum loss would be 20 percent.
However, as the weakness is mild, I assess 10 percent of 20 … percent, which is 2
percent.
“In support of my conclusion, there is no muscle weakness in her lower
extremities below her hips, and measurements of thigh and calf circumferences
are equal bilaterally. I am unable to duplicate Dr. Diamond’s muscle weakness
findings, and agree with Dr. Slutsky that Dr. Diamond’s findings are inconsistent
with a single L5-S1 root lesion.

2

“Electrodiagnostic studies on July 9, 2007 documented right S1 and left L5-S1
radiculopathies. Though such studies are not specifically rated in the [A.M.A.,
Guides], they objectively identity pathology that in my opinion deserves rating. I
added one percent for the right extremity based upon electrical evidence.
[Appellant] reports no left lower extremity symptoms and there are no clinical
findings. Thus, I provided only one percent for the left lower extremity.
“Therefore, the total right lower extremity impairment is four percent plus two
percent, plus one percent equaling seven percent. The total left lower extremity
impairment is one percent.”
In a report dated July 24, 2007, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon, who served as an Office medical adviser, concurred with Dr. Fries’ seven percent
impairment rating for the right leg, but noted that his award of one percent impairment of the left
leg on the basis of an abnormal electromyogram test was not consistent with the fifth edition of
the A.M.A., Guides since there was no table or page to justify such award.
In a November 5, 2007 decision, the Office issued appellant a schedule award for seven
percent permanent impairment of the right leg. It found that appellant had zero percent
impairment of the left leg.
Appellant, through her attorney, disagreed with the decision and requested an oral
hearing, which was held on March 25, 2008. At the hearing, she was represented by Carolyn
Uliase, attorney at law. Appellant provided testimony regarding her work injury and subsequent
surgery. She noted that she currently has pain, numbness and weakness in her right leg.
Appellant indicated that she was not presently under active medical treatment but took pain
relievers when needed. Ms. Uliase stated that Dr. Fries’ report was deficient because in his
description of muscles and strength he gave no exact measurements and he did not perform
muscle strength testing. She argued that, in addition to a rating for sensory deficit, there should
have been a rating for strength deficit. Ms. Uliase contended that a left leg rating should have
been awarded as indicated by Dr. Fries. She concluded that the report of Dr. Fries was not
specific enough or sufficiently well reasoned to be afforded special weight and that the claimant
should therefore be referred for a new impartial medical specialist.
In a May 20, 2008 decision, the Office hearing representative affirmed the Office’s
November 5, 2007 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”4 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.5 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.6
ANALYSIS
The Office properly determined that there was a conflict in the medical opinion between
Dr. Diamond, an attending osteopath, and Dr. Slutsky, a Board-certified orthopedic surgeon
serving as an Office medical adviser, regarding appellant’s leg impairment. In order to resolve
the conflict, the Office properly referred appellant, pursuant to section 8123(a) of the Act, to
Dr. Fries, a Board-certified orthopedic surgeon, for an impartial medical examination and an
opinion on the matter.
The Board finds that the well-rationalized report of Dr. Fries represents the weight of the
evidence with respect to appellant’s right leg impairment. The opinion of Dr. Berman, a Boardcertified orthopedic surgeon serving as an Office medical adviser, represents the weight of the
evidence with respect to appellant’s left leg impairment.
The Board finds that the July 15, 2007 report of Dr. Fries is based on an accurate factual
background, review of the medical record and physical examination of the claimant. Contrary to
appellant’s contentions on appeal, Dr. Fries described in detail his findings on examination and
properly applied the findings to specific tables in the A.M.A., Guides in determining the extent of
permanent impairment. He properly assigned four percent impairment for sensory loss
associated with the L5 nerve, two percent impairment for hip flexion weakness and one percent
impairment for sensory loss associated with the S1 nerve. Further, Dr. Fries specifically stated
that on examination he found no muscle weakness in appellant’s lower extremities below her
hips, and measurements of thigh and calf circumferences were equal bilaterally. He stated that
he was unable to duplicate Dr. Diamond’s muscle weakness findings, and he agreed with
Dr. Slutsky that Dr. Diamond’s findings were inconsistent with a single L5-S1 root lesion.
3

Id.

4

5 U.S.C. § 8123(a).

5

William C. Bush, 40 ECAB 1064, 1975 (1989).

6

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

Therefore, the report of Dr. Fries constitutes the weight of the medical evidence in establishing
that appellant has seven percent permanent impairment of the right leg.
The report of Dr. Fries resolves the conflict in medical opinion regarding permanent
impairment of the right leg. There was no conflict regarding the left lower extremity as neither
Dr. Diamond nor any other physician of record indicated that the claimant had a permanent
impairment of this extremity. Dr. Fries assigned a one percent impairment of the left leg due
based solely on an abnormal test. However, Dr. Fries does not cite any specific page, table or
figure in the A.M.A., Guides to support this rating, and he indicated that appellant reported no
left leg symptoms and there are no clinical findings. Dr. Berman properly stated that the award
of one percent impairment of the left leg on the basis of an abnormal electromyogram was not
consistent with the A.M.A., Guides as there is no standard to justify such an award. Thus, the
Office also properly determined that the claimant has a zero percent impairment of the left leg.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than seven percent permanent impairment of her right leg and zero percent permanent
impairment of her left leg.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 20, 2008 and November 5, 2007 decisions are affirmed.
Issued: September 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

